Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
In response to the amendments received January 27, 2021:
Claim 1 has been amended, Claims 2, 10-11 & 15 have been cancelled and claim 19 has been withdrawn therefore claims 1, 3-9 & 12- 14 & 16-18 are pending in this office action.
The objection to the claims has been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on July 12, 2019.

Claim Rejections - 35 USC § 103
Claims 1, 6-9, 12, 13, 14, 16, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato JP2008117543 in view of Hoshina et al. WO 2013136488 see (US PG Publication 2014/0199598), Katoh (US PG Publication 2008/0268348) and Zhamu (US PG Publication 2012/0021294).
With respect to claim 1, Kato discloses a composite anode comprising: 
a collector [0038; 0043],
an active anode material [0034-0038], 
a binder [0035-0036],

 and a liquid electrolyte [0034-0038; 0043-0045; Example 1],
wherein the binder is a fluorine resin such as PVDF  [0035-0036] (polyvinylidene fluoride)
wherein the inorganic solid electrolyte powder (solid inorganic lithium ion conductor) is contained at 0.1 to 30 wt%  [Claim 6; Claim 11; 0006; 0009; 0037].
Kato does not disclose wherein the solid inorganic lithium ion conductor is present at 20 to 60 wt% in the composite anode with respect to the active anode material or wherein the solid inorganic lithium ion conductor is present in the composite anode in a higher volume fraction and weight fraction than the liquid electrolyte or wherein the anode has interconnected pores and the pores comprise the solid inorganic lithium-ion conductor and the liquid electrolyte
Hoshina et al. discloses a composite anode comprising: 
a collector [0042],
an active anode material [0042; 0053], 
a binder [0053],
a first and second solid electrolyte particles  (solid inorganic lithium ion conductor) [0048; 0053; 0062] 
wherein the first solid electrolyte particle (solid inorganic lithium ion conductor) is located in the vicinity of a surface of the active material particles and the second solid electrolyte particle (solid inorganic lithium ion conductor) is located in gaps (pores) between the active anode material particles within the electrode. [0010]

Given that the active material particles are present at 50% by mass or more and 96% by mass in the composite anode (which includes the active material particles, the first and second solid electrolyte particles, the conductive agent, and the binder) and the first and second solid electrolyte particles (solid inorganic lithium ion conductor) is present at 10% by mass or more and 30% by mass or less in the composite anode (which includes the active material particles, the first and second solid electrolyte particles, the conductive agent, and the binder) the amount of the first and second solid electrolyte particles (solid inorganic lithium ion conductor) with respect to the active anode material can be calculated by taking the first and second solid electrolyte particles (solid inorganic lithium ion conductor) amount (10%-30%) and comparing it to the  anode active material particles amount (50%-96%), 10% of 96% = about 10% and 30% of 50% is about 60% therefore the first and second solid electrolyte particles (solid inorganic lithium ion conductor) is present at 10% (10%/96%) to 60% (30%/50%) which overlaps the claimed range of 20 to 60 wt%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05, Section I. 

Kato does not disclose wherein the solid inorganic lithium ion conductor is present in the composite anode in a higher volume fraction and weight fraction than the liquid electrolyte or wherein interconnected pores and the pores comprise the liquid electrolyte
Katoh discloses a composite anode [Abstract; 0019; 0110] comprising: 
a collector [0110],
an active anode material [0106], 
a binder [0107-0108],
a inorganic solid electrolyte having lithium ionic conductivity (solid inorganic lithium ion conductor) [0019; 0054], and
 a liquid electrolyte [0107],
wherein the binder is a fluorine resin such as PVDF [0108] (selected from the group consisting of polyvinylidene fluoride, copolymer of polyvinylidene fluoride and hexafluoropropylene. Copolymer of styrene and butadiene, cellulose, cellulose derivatives, and mixtures thereof)

Katoh discloses the use of the inorganic solid electrolyte having lithium ionic conductivity (solid inorganic lithium ion conductor) in the electrode suppresses the chemical reaction of the electrolyte with the electrode active material whereby the amount of electrolyte is able to be reduced  [0054-0057; 0064] Furthermore wherein if much powder comprising the inorganic solid electrolyte (solid inorganic lithium ion conductor) contacts the active material, the inorganic solid electrolyte powder (solid inorganic lithium ion conductor) decreased the reaction area of the active material with the liquid electrolyte and the effect of suppressing the chemical reaction between the electrolyte and the active material is much more enhanced [0055-0057] Furthermore when the content of the lithium ion conductive inorganic solid electrolyte powder (solid inorganic lithium ion conductor) in the electrode is too much, the amount of active material in the electrode decreases and rate characteristic is lowered [0093] and furthermore that it is preferred that the content of the lithium ion conductive inorganic solid electrolyte powder (solid inorganic lithium ion conductor) in the electrode is not more than 30% and not less than 3% by weight in order to allow for good rate characteristic [0093-0095]
Katoh further discloses wherein it is preferred that the volume of the solid electrolyte in the electrode is big in view of lithium ion diffusion in the electrode and safety [0097-0100] Furthermore wherein if much powder comprising the inorganic solid 
Katoh discloses that the wt% (weight fraction) of the lithium ion conductive inorganic solid electrolyte powder (solid inorganic lithium ion conductor) directly effects the amount of electrolyte [0057] and wherein the average particle size/volume of the solid electrolyte powder (solid inorganic lithium ion conductor) in the electrode effect the presence around/area contacting the active material surface and thereby effecting the reaction of the active material with the electrolyte, lithium ion diffusion and safety [0097; 0056].
	Therefore, although Katoh is silent to wherein the solid inorganic lithium ion conductor is present in the composite anode in a higher volume fraction and weight fraction than the liquid electrolyte, the volume and the weight fraction of the solid inorganic lithium ion conductor and the liquid electrolyte is a variable that can be modified to provide preferred rate characteristics. [0016; 0054-0057; 0064; 0093-0095; 0097-0100].
Katoh discloses that the with the use of the inorganic solid electrolyte having lithium ionic conductivity (solid inorganic lithium ion conductor) in the electrode suppresses the chemical reaction of the electrolyte with the electrode active material whereby the amount of electrolyte is able to be reduced  [0054-0057; 0064]

	Wherein the content of the lithium ion conductive inorganic solid electrolyte powder (solid inorganic lithium ion conductor) is not less than 3% by weight in order to allow for the chemical reaction under a high temperature environment to be suppressed [0093-0095]
	Wherein the particle size (d/D) is not more than 200 so that the volume of the solid electrolyte in the electrode is big enough to allow for a preferred lithium ion diffusion and improved safety [0097] and the particle size (d/D)/volume is not less than 0.005 to allow for enough active material contact area allowing for the proper amount of reaction suppression. [0097]
Therefore it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to have a modified the electrode of Kato to have varied the weight and volume of solid inorganic lithium ion conductor to be present in the composite anode in a higher volume fraction and weight fraction than the liquid electrolyte, as disclosed in Katoh, in order to obtain desired rate characteristics and improve safety. 
Kato does not specifically disclose interconnected pores and the pores comprise the solid inorganic lithium-ion conductor.
Zhamu et al. discloses a composite anode comprising interconnected pores to allow for electrolyte to readily permeate. [0058]


With respect to claim 6, Kato discloses wherein the active anode material and the inorganic solid electrolyte powder (solid inorganic lithium ion conductor) each comprise particles [0043; 0031] and wherein the average particle size of the inorganic solid electrolyte powder (solid inorganic lithium ion conductor) is 10 µm or less. [0031; Claim 7] 
Kato does not specifically disclose wherein the particles of the active anode material has a greater average particle size D50 than the particles of the solid inorganic lithium ion conductor.
Hoshina et al. discloses wherein the active anode material and the first and second solid electrolyte particles  (solid inorganic lithium ion conductor) each comprise particles [Abstract; 0010], and wherein the particles of the active anode material have a  particle size of 0.1 µm-10µm [Claim 2] and the particles of the first and second solid electrolyte particles  (solid inorganic lithium ion conductor) have a particle size of 0.05 µm or more and 0.5 µm. [Claim 3] (wherein the particles of the active anode material has a greater average particle size than the particles of the solid inorganic lithium ion conductor).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the anode of Kato to have 
Kato does not specifically disclose wherein the particles of the active anode material has a greater average particle size D50 than the particles of the solid inorganic lithium ion conductor.
Katoh discloses wherein the active anode material and the lithium ion conductive inorganic solid electrolyte (solid inorganic lithium ion conductor) each comprise particles [0097-0099],
wherein the particles of the active anode material have an average particle size D (D50) [0097] and wherein the particles of the lithium ion conductive inorganic solid electrolyte (solid inorganic lithium ion conductor) have an average particle size d (D50) of 140nm to 20µm [0098-0100]
Furthermore, Katoh discloses wherein the range of d/D is 0.002 to 200 d (D50) being the average particle size of the lithium ion conductive inorganic solid electrolyte and D (D50) being the average particle size of the electrode active material [0097]
Therefore if d/D is less than 1 such as 0.002 or 0.005, the value of the average particle size of the electrode active material D (D50)  is greater than d therefore the particles of the active anode material has a greater average particle size D (D50) than the particles of the solid inorganic lithium ion conductor d. 
Therefore it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to have a modified the electrode of Kato to have the particles of the active anode material have a greater average particle size 

With respect to claim 7, Kato does not specifically disclose wherein the particles of the active anode material has a 5 to 1000 times greater average particle size D50 than the particles of the solid inorganic lithium ion conductor.
Hoshina et al. discloses wherein the active anode material and the first and second solid electrolyte particles  (solid inorganic lithium ion conductor) each comprise particles [Abstract; 0010], and wherein the particles of the active anode material have a  particle size of 0.1 µm-10µm [Claim 2] and the particles of the first and second solid electrolyte particles  (solid inorganic lithium ion conductor) have a particle size of 0.05 µm or more and 0.5 µm. [Claim 3] therefore the particles of the active cathode material has a 2 to 200 times (overlaps 5 to 1000 times) greater  average particle size than the particles of the first and second solid electrolyte particles  (solid inorganic lithium ion conductor).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the anode of Kato to have the particles of the active cathode material has a 5 to 1000 times greater average particle 
Kato does not specifically disclose wherein the particles of the active anode material has a 5 to 1000 times greater average particle size D50 than the particles of the solid inorganic lithium ion conductor.
Katoh discloses wherein the particles of the active anode material have an average particle size D (D50) [0097] and wherein the particles of the lithium ion conductive inorganic solid electrolyte (solid inorganic lithium ion conductor) have an average particle size d (D50) of 140nm to 20µm [0098-0100].
Furthermore, Katoh discloses wherein the range of d/D is 0.002 to 200, d (D50) being the average particle size of the lithium ion conductive inorganic solid electrolyte and D (D50) being the average particle size of the electrode active material [0097]
Therefore if d/D is less than 1 such as 0.002 or 0.005, the value of the average particle size of the electrode active material D (D50)  is greater than d therefore the particles of the active anode material has a greater average particle size D (D50) than the particles of the solid inorganic lithium ion conductor d. 
If d is 1 µm (within the disclosed range 140nm to 20µm in 0098-0099) 1 µm/D=0.005 (within the disclosed range 0.002 to 200 in 0097) therefore D would be 200 µm and therefore Katoh discloses wherein the particles of the active anode material D (200µm) has a 200 times (overlaps 5 to 1000 times) greater average particle size d (1µm) than the particles of the solid inorganic lithium ion conductor.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to have a modified the electrode of Kato to have the particles of the active anode material have a 5 to 1000 times greater average particle size D50 than the particles of the solid inorganic lithium ion conductor, as disclosed in Katoh, in order to improve binding properties and obtain desired rate characteristics and improve safety. [0097-0100]

With respect to claim 8, Kato does not specifically disclose wherein the active electrode material comprises secondary particles having the particle size D50 of more than 3 µm to 75 µm.
Hoshina et al. discloses wherein the active anode material and the first and second solid electrolyte particles (solid inorganic lithium ion conductor) each comprise particles [Abstract; 0010], and wherein the particles of the active anode material have a particle size of 0.1 µm-10 µm (overlaps 3 µm to 75 µm).  [Claim 2] 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the anode of Kato to have the active anode material comprise particles having the particle size of more than 3 µm 
Kato does not specifically disclose wherein the active electrode material comprises secondary particles having the particle size D50 of more than 3 µm to 75 µm.
Katoh discloses wherein the particles of the active anode material have an average particle size D (D50) [0097] and wherein the particles of the lithium ion conductive inorganic solid electrolyte (solid inorganic lithium ion conductor) have an average particle size d (D50) of 140nm to 20µm [0098-0100]
Furthermore, Katoh discloses wherein the range of d/D is 0.002 to 200 d (D50) being the average particle size of the lithium ion conductive inorganic solid electrolyte and D (D50) being the average particle size of the electrode active material [0097]
If the range of d/D is 0.002-200 [0097] and the range or d is 0.14 µm -20µm [0097-0098], the range of D would be 0.0028 µm to 4000µm (0.14 µm*0.002 to 20 µm*200)
Therefore Katoh discloses wherein the active electrode material comprises secondary particles having the particle size D (D50) of 0.0028 µm to 4000 µm  (which overlaps more than 3 µm to 75 µm)
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the anode of Kato to have the active anode material comprise particles having the particle size D50 of more than 3 µm to 75 µm, as disclosed in Katoh, in order to improve binding properties and obtain desired rate characteristics and improve safety. [0097-0100]

With respect to claim 9, Kato does not specifically disclose wherein the solid inorganic lithium ion conductor comprises particles having the particle size D50 of more than 0.05 µm to 5 µm.
Hoshina et al. discloses wherein the particles of the first and second solid electrolyte particles (solid inorganic lithium ion conductor) have a particle size of 0.05 µm or more and 0.5 µm. [Claim 3] 
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the anode of Kato to have the solid inorganic lithium ion conductor comprise particles having the particle size of more than 0.05 µm to 5 µm, as disclosed in Hoshina et al., in order to allow for improved lithium ion conductivity. [0012]
Kato does not specifically disclose wherein the solid inorganic lithium ion conductor comprises particles having the particle size D50 of more than 0.05 µm to 5 µm.
Katoh discloses wherein the particles of the lithium ion conductive inorganic solid electrolyte (solid inorganic lithium ion conductor) have an average particle size d (D50) of 0.14µm to 20µm (overlaps 0.05 µm to 5 µm) [0098-0100]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the anode of Kato to have the solid inorganic lithium ion conductor comprise particles having the particle size D50 of more than 0.05 µm to 5 µm, as disclosed in Katoh, in order to improve binding properties and obtain desired rate characteristics and improve safety. [0097-0100]

With respect to claim 12, Kato discloses wherein the active anode material includes graphite [0035] 

Furthermore Hoshina et al. discloses wherein the active anode material includes lithium titanate. [0046]

With respect to claim 13, Kato discloses wherein the glass ceramic A (solid inorganic lithium ion conductor) has a lithium ion conductivity of at least 10-3 S/cm [0040; 0017] and wherein glass ceramic B (solid inorganic lithium ion conductor) has a lithium ion conductivity of at least 10-4 S/cm [0041; 0018]
Kato does not specifically disclose the conductivity at room temperature. 
Katoh discloses wherein the composition of lithium composite oxide glass ceramics(solid inorganic lithium ion conductor) has a lithium ion conductivity of as high as 10-4S/cm to 10-3S/cm at 25 oC [0089; 0014]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the anode of Kato to have a solid inorganic lithium ion conductor with a lithium ion conductivity of at least 10-5 S/cm at room temperature, as disclosed in Katoh, in order to allow for preferred ion conductivity and obtain desired rate characteristics and improve safety. [0061; 0066; 0069]

With respect to claim 14, Kato discloses wherein the solid inorganic lithium ion conductor is a glass ceramic [0016] but does not specifically disclose the solid inorganic 

Hoshina et al. discloses wherein the first and second solid electrolyte particles (solid inorganic lithium ion conductor) is a Garnet-type structure. [0025]  
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the anode of Kato to include a solid inorganic lithium ion conductor selected from the group consisting of Perovskite, glass formers, Garnet, and mixtures thereof, as disclosed in Hoshina et al., in order to allow for high ion conductivity and reduction resistance. [0025]

With respect to claim 16, Kato discloses wherein the  liquid electrolyte comprises organic carbonates and a conducting salt. [0010-0011; 0043; Example 1]

With respect to claim 17, Kato discloses wherein the conducting salt is LiPF6 or LiBF4. [0010; 0043]

With respect to claim 18, Kato discloses a lithium ion battery [0012; Abstract] comprising: 
electrodes [0012],
a separator [0012], and an electrolyte [0012],
wherein one of the electrodes a composite anode comprising: a collector,
an active anode material [0034-0038], 

a lithium ion conductive inorganic solid electrolyte powder/glass ceramic A /glass ceramic B (solid inorganic lithium ion conductor) [0034-0038; 0039-0041],
 and a liquid electrolyte [0034-0038; 0043-0045; 0048],
wherein the binder is a fluorine resin such as PVDF  [0035-0036] (polyvinylidene fluoride)
wherein the inorganic solid electrolyte powder (solid inorganic lithium ion conductor) is contained at 0.1 to 30 wt% [Claim 6; Claim 11]
Kato does not disclose wherein the solid inorganic lithium ion conductor is present at 20 to 60 wt% in the composite anode with respect to the active anode material or wherein the solid inorganic lithium ion conductor is present in the composite anode in a higher volume fraction and weight fraction than the liquid electrolyte.
Hoshina et al. discloses a composite anode comprising: 
a collector [0042],
an active anode material [0042; 0053], 
a binder [0053],
a first and second solid electrolyte particles  (solid inorganic lithium ion conductor) [0048; 0053; 0062] 
wherein the first and second solid electrolyte particles (solid inorganic lithium ion conductor) is present at 10% by mass or more and 30% by mass or less in the composite anode with respect to the active material particles, the first and 
second solid electrolyte particles, the conductive agent, and the binder  and the active material particles are present at 50% by mass or more and 96% by mass or more with 
Therefore, the first and second solid electrolyte particles (solid inorganic lithium ion conductor) is present at 10% (10%/96%) to 60% (30%/50%) which overlaps the claimed range of 20 to 60 wt%. 
Therefore it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to have a modified the solid inorganic lithium ion conductor in the electrode of Kato to be present at 20 to 60 wt % with respect to the active anode material, as disclosed in Hoshina et al., in order to avoid deterioration in cycle characteristics. [0057]
Kato does not disclose wherein the solid inorganic lithium ion conductor is present in the composite anode in a higher volume fraction and weight fraction than the liquid electrolyte.
Katoh discloses a composite anode [Abstract; 0019; 0110] comprising: 
a collector [0110],
an active anode material [0106], 
a binder [0107-0108],
a inorganic solid electrolyte having lithium ionic conductivity (solid inorganic lithium ion conductor) [0019; 0054], and
 a liquid electrolyte [0107],
wherein the binder is a fluorine resin such as PVDF [0108] (polyvinylidene fluoride)

Katoh discloses the use of the inorganic solid electrolyte having lithium ionic conductivity (solid inorganic lithium ion conductor) in the electrode suppresses the chemical reaction of the electrolyte with the electrode active material whereby the amount of electrolyte is able to be reduced  [0054-0057; 0064] Furthermore wherein if much powder comprising the inorganic solid electrolyte (solid inorganic lithium ion conductor) contacts the active material, the inorganic solid electrolyte powder (solid inorganic lithium ion conductor) decreased the reaction area of the active material with the liquid electrolyte and the effect of suppressing the chemical reaction between the electrolyte and the active material is much more enhanced [0055-0057].  Furthermore when the content of the lithium ion conductive inorganic solid electrolyte powder (solid inorganic lithium ion conductor) in the electrode is too much, the amount of active material in the electrode decreases and rate characteristic is lowered [0093] and furthermore that it is preferred that the content of the lithium ion conductive inorganic solid electrolyte powder (solid inorganic lithium ion conductor) in the electrode is not more than 30% and not less than 3% by weight in order to allow for good rate characteristic [0093-0095].
Katoh further discloses wherein it is preferred that the volume of the solid electrolyte in the electrode is big in view of lithium ion diffusion in the electrode and safety [0097-0100] Furthermore wherein if much powder comprising the inorganic solid 
Katoh discloses that the wt% (weight fraction) of the lithium ion conductive inorganic solid electrolyte powder (solid inorganic lithium ion conductor) directly effects the amount of electrolyte [0057] and wherein the average particle size/volume of the solid electrolyte powder (solid inorganic lithium ion conductor) in the electrode effect the presence around/area contacting the active material surface and thereby effecting the reaction of the active material with the electrolyte, lithium ion diffusion and safety [0097; 0056]
	Therefore, although Katoh is silent to wherein the solid inorganic lithium ion conductor is present in the composite anode in a higher volume fraction and weight fraction than the liquid electrolyte, the volume and the weight fraction of the solid inorganic lithium ion conductor and the liquid electrolyte is a variable that can be modified to provide preferred rate characteristics. [0016; 0054-0057; 0064; 0093-0095; 0097-0100]
Katoh discloses that the with the use of the inorganic solid electrolyte having lithium ionic conductivity (solid inorganic lithium ion conductor) in the electrode suppresses the chemical reaction of the electrolyte with the electrode active material whereby the amount of electrolyte is able to be reduced  [0054-0057; 0064]

Wherein the content of the lithium ion conductive inorganic solid electrolyte powder (solid inorganic lithium ion conductor) is not less than 3% by weight in order to allow for the chemical reaction under a high temperature environment to be suppressed [0093-0095]
Wherein the particle size (d/D) is not more than 200 so that the volume of the solid electrolyte in the electrode is big enough to allow for a preferred lithium ion diffusion and improved safety [0097] and the particle size (d/D)/volume is not less than 0.005 to allow for enough active material contact area allowing for the proper amount of reaction suppression. [0097]
Therefore it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to have a modified the electrode of Kato to have varied the weight and volume of solid inorganic lithium ion conductor to be present in the composite anode in a higher volume fraction and weight fraction than the liquid electrolyte, as disclosed in Katoh, in order to obtain desired rate characteristics and improve safety. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato JP2008117543 in view of Hoshina et al. WO2013136488 see (US PG Publication 2014/0199598), Katoh (US PG Publication 2008/0268348) and Zhamu (US PG Publication 2012/0021294). as applied to claim 1 above in further view of Green (US PG Publication 2010/0190061)
With respect to claim 3, Kato does not specifically disclose wherein the composite anode has a porosity of 5% to 25% based on the volume without the liquid electrolyte, and wherein the porosity is filled with the liquid electrolyte to an extent of more than 90%.
Green discloses a composite anode that has a porosity of about 20% (overlaps 5% to 25%) based on the volume without the liquid electrolyte, and wherein the entire pore volume (100%) is filled with liquid electrolyte (porosity is filled with the liquid electrolyte to an extent of more than 90%). [0026-0027]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the anode of Kato to have a porosity of 5% to 25% wherein the porosity is filled with the liquid electrolyte to an extent of more than 90%, as disclosed in Green, in order to allow for improved cycle life. [0015]

With respect to claim 4, Kato does not specifically disclose wherein the porosity is filled with the liquid electrolyte to an extent of more than 95%.
Green discloses a composite anode that has a porosity wherein the entire pore volume (100%) is filled with liquid electrolyte (porosity is filled with the liquid electrolyte to an extent of more than 95%). [0026-0027]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the anode of Kato to have 
With respect to claim 5, Kato does not specifically disclose wherein the porosity is completely filled with the liquid electrolyte.
Green discloses a composite anode that has a porosity wherein the entire pore volume is filled with liquid electrolyte (the porosity is completely filled with the liquid electrolyte). [0026-0027]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the anode of Kato to have a porosity wherein the porosity is completely filled with the liquid electrolyte, as disclosed in Green, in order to allow for improved cycle life. [0015]

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant Argues 
In Hoshina, the solid electrolyte particles in the electrode are divided into first and second solid electrolyte particles. In order to achieve improvement in input/output characteristics against a large current, Hoshina requires that the first solid electrolyte particles being located in the vicinity of a surface of the active material particles and the second solid electrolyte particles located in a gap between the active material particles. See, Hoshina at [0074]. Hoshina also requires that the particle size ratio of the first and second solid electrolyte particles satisfy the relation 3<D2/D1<50. Id. 

However, there is no reasonable expectation of success that modifying the anode of Kato to include gaps that comprise the first and second solid inorganic lithium ion conductors as disclosed in Hoshina would facilitate the desired dispersion of the inorganic lithium ion conductors in Kato's electrode considering of its active material particle size and the electrode thickness. 

Examiner respectfully disagrees
Kato discloses a composite anode comprising: a lithium ion conductive inorganic solid electrolyte powder/glass ceramic A /glass ceramic B (solid inorganic lithium ion conductor) disbursed in the anode with active material particles, therefore it can be expected that solid inorganic lithium ion conductor of Kato is in the vicinity of a surface of the active material particle [0009-0027; 0030; 0034-0036; 0039-0042]
Furthermore, Hoshina discloses the second solid electrolyte particles located a gap between the active material particles contribute to long-distance ion conductivity between the active material particles [0012] therefore it would have been obvious to further include pores that comprise the solid inorganic lithium-ion conductor, as disclosed in Hoshina et al., in order to allow for increased lithium ion conductivity. [0012]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Lanning et al. (US 2013/0171527) which discloses a composite porous electrode. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRAN Akhtar/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723